Title: From George Washington to Philip John Schuyler, 16 August 1781
From: Washington, George
To: Schuyler, Philip John


                        Dear Sir

                            Head Quarters Dobbs Ferry 16th Augst 1781.
                        
                        I have only time to acknowledge the receipt of your favor of the 8th Inst. and to congratulate you on your
                            fortunate escape, which is attended with the more flattering circumstances from its having been effected entirely by your
                            own presence of Mind.
                        As the remaining part of Colo. Courtland’s Regiment is now ordered to join the main Army I have given
                            directions to Genl Clinton to leave a small guard of Men who are the least capable of active service with you—The
                            Commissary will have orders to replace the rum which you have borrowed for the public Service as soon as ever
                            circumstances will conveniently admit, at present there is not enough to satisfy the most pressing necessities of the
                            service. With great respect and esteem I have the honor to be Your most obedient Servant
                        
                            Go: Washington
                        
                    